Electronically Filed
                                                              Supreme Court
                                                              SCWC-30284
                                                              28-MAR-2011
                                                              09:43 AM



                              NO. SCWC-30284


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee


                                    vs.


        DANIEL JOHN WILSON, Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 08-1-1960)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Acoba, J., for the court1
)


           The Application for Writ of Certiorari filed on


February 14, 2011 by Petitioner/Defendant-Appellant Daniel John


Wilson is hereby rejected.


           DATED:    Honolulu, Hawai'i, March 28, 2011.

                                     FOR THE COURT:


                                     /s/ Simeon R. Acoba, Jr. 


                                     Associate Justice


Shawn A. Luiz, on the

application for

petitioner/defendant­
appellant.



      1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,

JJ., and Circuit Judge Sakamoto, assigned due to a vacancy.